DETAILED ACTION
In Applicant’s Response filed 9/20/21, Applicant amended claims 1 and 10. Claims 8-9 had been cancelled. Claims 1-7 remained pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sanjesh Sharma (attorney of record) on 12/14/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A method of positioning a patient with respect to a laser eye surgery system, comprising:
positioning an eye of a patient on a support below a camera objective within a laser eye surgery system containing an optical coherence tomography (OCT) scanner which includes an
OCT interferometer;
 eye using the OCT scanner by performing a closed-loop iteration using the OCT scanner to produce an output graph indicative of a location of the eye relative to the camera objective,  including: scanning a portion of an imaging light in the eye and receiving a portion of the imaging light that has returned from the eye, using the interferometer to detect a location of the eye based on interference patterns between a reference portion of the imaging light and the  portion of the imaging light that has returned from the eye, and determining the distance between the camera objective and the eye based on  a location of the eye detected by the  interferometer, wherein performing the closed-loop iteration using the OCT scanner is initiated automatically by pressing and maintaining pressed a control to start a controlled motion of a patient chair and stopping motion of the patient chair when either the control is no longer pressed or one or more force sensors located at the camera objective transmits a signal indicating possible contact of the camera objective with the eye;
after sensing the distance, transmitting the sensed distance between the camera objective and the  eye to control electronics of the laser eye surgery system;
after sensing the distance, based on knowledge of the sensed distance between the camera objective and the  eye which has been  determined by using the OCT scanner  and interferometer, adjusting the distance between the camera objective and the  eye to an adjusted distance which is within a threshold tolerance of a pre-determined target  distance, wherein the pre-determined target distance is a pre-determined optimal distance from the camera objective to the eye that maximizes a contrast of a reflection of light sources off the cornea of the eye; and
after adjusting the distance, and while the distance between the camera objective and the  eye is at the adjusted distance, measuring an astigmatic axis or a power or curvature of  the cornea of the  eye by capturing an image of a reflection of a circular array of light sources off the cornea of the eye. 


2. The method of claim 1, wherein  adjusting the distance between the camera objective and the  eye includes:
comparing the sensed distance with  the pre-determined target distance; and
repositioning the camera objective toward or away from the support until the sensed distance is within  the threshold tolerance of the pre-determined target distance.

3. The method of claim 1, wherein  adjusting the distance between the camera objective and the  eye includes:
comparing the sensed distance with  the pre-determined target distance; and
repositioning the support toward or away from the camera objective until the sensed distance is within  the threshold tolerance of the pre-determined target distance.

CANCEL claim 4
In claim 5, line 1: “claim 4” has been changed to --claim 1--.
In claim 5, line 2: “the initial distance” has been changed to --an initial distance--.
In claim 5, lines 2-3: “the patient’s eye” has been changed to --the eye--.
In claim 5, line 6:   “the patient’s eye” has been changed to --the eye--.

6. The method of  claim 1, further including displacing the  eye toward or
away from the camera objective based on  a location of the  eye determined from taking a set of 2000 A-scans, and then  taking a set of 1000 A-scans to refine the location of the  eye.

CANCEL claim 7

10. A method of positioning a patient with respect to a laser eye surgery system, comprising:
positioning an eye of a patient on a support below a camera objective within a laser eye surgery system containing an optical coherence tomography (OCT) scanner which includes an OCT interferometer;
after positioning the eye, sensing a distance between the camera objective and the  eye using the OCT scanner by performing a closed-loop iteration using the OCT scanner to produce an output graph indicative of a location of the eye relative to the camera objective,  including: scanning a portion of an imaging light in the eye and receiving a portion of the imaging light that has returned from the eye, using the interferometer to detect  portion of the imaging light that has returned from the eye, and determining the distance between the camera objective and the eye based on  a location of the eye detected by the  interferometer, wherein performing the closed-loop iteration using the OCT scanner is initiated automatically by pressing and maintaining pressed a control to start a controlled motion of a patient chair and stopping motion of the patient chair when either the control is no longer pressed or one or more force sensors located at the camera objective transmits a signal indicating possible contact of the camera objective with the eye;
comparing the sensed distance between the camera objective and the  eye which has been  determined by using the OCT scanner  and interferometer with a pre-determined target  distance, wherein the pre-determined target distance is a pre-determined optimal distance from the camera objective to the eye that maximizes a contrast of a reflection of light sources off the cornea of the eye; 
thereafter, adjusting  a position between the support and the camera objective and sensing the distance again using the OCT scanner  and  the interferometer, until the support and the camera objective are located at adjusted relative positions where the sensed distance which has been  determined by using the OCT scanner  and the interferometer is within a threshold tolerance of the pre-determined target  distance, and wherein adjusting the position is performed without capturing any images of the reflection of the light sources; and
the cornea of the  eye by capturing an image of a reflection of a circular array of light sources off the cornea of the eye. 



CANCEL claim 11
In claim 12, line 1: “claim 11” has been changed to --claim 10--.
In claim 12, line 2: “the initial distance” has been changed to --an initial distance--.
In claim 12, lines 2-3: “the patient’s eye” has been changed to --the eye--.
In claim 12, line 6:   “the patient’s eye” has been changed to --the eye--.

13. The method of  claim 10, further including displacing the  eye toward or
away from the camera objective based on  a location of the  eye determined from taking a set of 2000 A-scans, and then  taking a set of 1000 A-scans to refine the location of the  eye.
 
CANCEL claim 14
CANCEL claim 17

Allowable Subject Matter
Claims 1-3, 5-6, 10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 10 could either not be found or was not suggested in the prior art of record. The subject matter not found was a method of positioning a patient with respect to a laser eye surgery system comprising: positioning an eye on a support below a camera objective, sensing a distance between the camera objective and the eye using an OCT scanner by performing a closed-loop iteration using the OCT scanner, wherein performing the closed loop iteration is initiated automatically by pressing and maintaining pressed a control to start a controlled motion of a patient chair and stopping motion of the patient chair when either the control is no longer pressed or one or more force sensors located at the camera objective transmits a signal indicating possible contact of the camera objective with the eye; and determining the distance between the camera objective and eye based on a location of the eye detected by an interferometer; adjusting the distance between the camera objective and the eye to an adjusted distance/position and then measuring an astigmatic axis or a power or curvature of the cornea by capturing an image of a reflection of a circular array of light sources off the cornea, in combination with the other elements in the claims.
The closest prior art of record is Lee (US 2014/0253926) which discloses a method of positioning a patient with respect to a laser eye surgery system. However, as argued by Applicant in the Response filed 9/20/21 (see pages 11-15), Lee teaches away from performing an OCT measurement using an OCT interferometer before performing a non-OCT measurement 
The remaining prior art of record fails to overcome the deficiencies of Lee and, therefore, also fails to disclose or suggest the subject matter of claims 1 and 10.
Claims 2-3 and 5-6 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786